DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on June 7, 2022 is acknowledged. However, Applicant’s response states new claims 21-38 as reading on the elected species. Examiner respectfully disagrees. As set forth on page 3 of the restriction dated April 11, 2022, the application contains claims directed to thirteen different species that are not so linked as to form a single general inventive concept under the unity of invention standard of the PCT. The species lack unity because the special technical features do not make a contribution over the prior, as demonstrated in more detail in the rejection of claim 16 below. 
Because these species lack unity of invention Applicant is required to elect a single identified species and claims directed towards embodiments are considered withdrawn. Applicant’s response indicates that Species I, pursuant to the embodiment shown in FIGS. 1-2 is elected. However, some of the newly filed claims are directed to non-elected species.
As a point of clarification, Examiner notes that the thirteen identified species each include a unique configuration of the substrate and base. These configurations are mutually exclusive. For example, Species I (FIGS. 1-2) as a particular position of the base on the substrate, height of the lower part of the base, and lacks any recessed portion/dam/etc. This particular configuration is mutually exclusive from the other twelve configurations. All of the identified species have a unique combination of features of the substrate/base combination that renders them not so lined as to form a single general inventive concept. Contrarily, there are additional figures and features in the application that are generic and can be applied to any of the identified species. Applicant has identified one of these in the curved surface as shown in FIG. 23. This curved surface appears to be applicable to any of the identified species. Thus, while newly amended claim 16 incorporates this feature of FIG. 23, it still fits within the purview of Species I based on the manner in which the base and substrate are claimed. For the reasons discussed below, some of the newly filed claims do not fit within the requirements of the elected species. 
Examiner indicates the following claims as not being directed to the elected species:
Claim 21 requires the lower position part of the sloping surface to be arranged along one of the two opposing end surfaces of the substrate. This feature can be seen, for example in FIG. 4 of the drawings wherein 3b is arranged along 1b. However, as set forth in the restriction, FIG. 4 belongs to non-elected species III. The elected species, Species I, is directed to FIGS. 1-2. These figures show that the lower position of the sloping surface is set back from the end surface of the substrate. As such the subject matter of claim 21 is not directed to elected Species 1, and the claim is hereby withdrawn.
Claim 22 claims the lower position part has a height that is greater than 0 from the front surface. As seen in FIG. 2, the height in the elected embodiment is 0, meaning claim 22 is not directed to the elected species and is hereby withdrawn.
Claim 23 recites a dam part that is not present in elected species I as shown in FIGS. 1-2. As such claim 23 is not directed to the elected species and is withdrawn.
Claim 24 depends from claim 23, and also includes a feature (a groove part) that is not included in FIG. 2. As such, claim 24 is not directed to the elected species and is withdrawn.
Claim 25 requires “a recessed part” that is not present in FIG. 2. As such, claim 25 is not directed to the elected species and is withdrawn.
Claim 26 depends from claim 25 and further limits the recessed part that is not a part of the claimed embodiment. As such, claim 26 is not directed to the elected species and is withdrawn.
Claim 27 depends from claim 25 and further limits the recessed part that is not a part of the claimed embodiment. As such, claim 27 is not directed to the elected species and is withdrawn.
Claim 28 depends from claim 25 and further limits the recessed part that is not a part of the claimed embodiment. As such, claim 28 is not directed to the elected species and is withdrawn.
For the purpose of examination, claims 21-28 are withdrawn, and claims 16 and 29-38 are examined herein.
Claim Objections
Claims 29-31 are objected to because of the following informalities: Claim 29 recites the language “the two opposing end surfaces.” There is insufficient antecedent basis for this in the claims as neither claim 29, nor claim 16 from which 29 depends previously set forth any two opposing end surfaces. This lack of antecedent basis does not rise to the level of indefiniteness as the meaning of the limitation is clear to one of ordinary skill in the art. However, appropriate correction is required. Claims 30-31 are objected to due to their dependence from claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (U.S. Pub. No. 2017/0051883 A1) in view of Morishita (U.S. Pub. No. 2002/0121863 A1).
Regarding claim 16, Raring discloses a mounting substrate for mounting a light-emitting element, comprising:
a substrate with a plate shape (FIG. 25: portion of 401 level with surface 408, see paragraph 0251); and
a base that protrudes from a front surface of the substrate (FIG. 25: portion of 401 protruding from surface 408), wherein
the base has a mounting part for mounting a light-emitting element on a top surface of the base (FIG. 25: light-emitting element 402 disposed on sloped surface of 401, see paragraph 0251), and comprises a sloping surface that slopes with respect to the front surface (FIG. 25: protruding portion of 401 is sloped with respect to the plane of surface 408); and
the substrate and the base are integrally formed of a ceramic (FIG. 25: both are components of integrally formed 408, see paragraph 0018 disclosing ceramic as a material for the base).
Raring is silent in regards to the top surface of the base curves upward in a protruding shape.
Morishita discloses the top surface of the base curves upward in a protruding shape (FIG. 6:810, see paragraph 0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Morishita to the teachings of Raring such that the base of Raring comprises the upward curve of Morishita. The motivation to do so is to adjust the degree of compressive stress and strain on the light-emitting element which can provide improved characteristics (see paragraphs 0092-0094).
Regarding claim 37, Raring, as previously modified by Morishita, discloses a light emitting device that has a light-emitting element on the mounting part of the mounting substrate for mounting a light-emitting element (see Raring FIG. 25: 402, see paragraph 00251) according to claim 16 (see rejection of claim 16 above over Raring in view of Morishita).
Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (U.S. Pub. No. 2017/0051883 A1) in view of Morishita (U.S. Pub. No. 2002/ 0121863 A1) as applied to claim 16 above, and further in view of Sakai et al. (U.S. Pub. No. 2018/0145478 A1).
Regarding claim 29, Raring discloses the substrate has a side surface at a right angle to each of the two opposing end surfaces (FIG. 25: substrate is defined by the rectangular lower section included within 401, with the base extending therefrom; this rectangle has four sides, the left and right sides defined as the opposing end surface and the two other sides are at right angles to two opposing end surfaces of the substrate).
Raring is silent in regards to a first wall member is provided on the front surface and along the side surface.
Sakai discloses a first wall member is provided on the front surface and along the side surface (FIG. 1: 13, see paragraph 0034; walls provided along 3 sides such that one side can be defined as the claimed “side surface,” such that the wall is along the front surface and side surface). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the walls of Sakai to the teachings of Raring so as to guide the light from the light-emitting element (see paragraph 0034, walls prevent the light from escaping where the walls are present, but allow light to pass at defined opening).
Regarding claim 30, Raring, as previously modified by Sakai, discloses a second wall member is provided on the front surface and along one end of the surface of the two opposing end surfaces, and the first wall member and the second wall member are linked at one corner where the one end surface and the side surface intersect (see Sakai FIG. 1: 13; wall is provided at the back surface and linked to one of the side walls).
Regarding claim 31, Raring discloses the plate shape of the substrate is a rectangular shape in plan view (FIG. 25: substrate defined as the rectangular prism plate from which the base extends).
Raring, as previously modified by Sakai, discloses a post member is provided on the front surface at another corner where none of the first wall member and the second wall member is provided (under the broadest reasonable interpretation, the portions of wall 13 of Sakai along the light emitting side of the device, outside of the opening 14, are posts as they extend vertically, and these posts are not located in the same position as the first or second wall members).
Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (U.S. Pub. No. 2017/0051883 A1) in view of Morishita (U.S. Pub. No. 2002/ 0121863 A1) as applied to claim 16 above, and further in view of Sakai et al. (U.S. Pub. No. 2018/0145478 A1) as applied to claim 16 above, and further in view of Hipwell Jr. et al. (U.S. Pub. No. 2013/0277806 A1).
Regarding claim 32, the combination is silent in regards to a positioning reference, that is integrally formed with the base, for determining a mounting position of the light-emitting element, and the positioning reference is a circular cylinder or a prismatic column. 
Hipwell discloses a positioning reference, that is integrally formed with the base, for determining a mounting position of the light-emitting element (FIG. 14: 1405, see paragraph 0042), and the positioning reference is a prismatic column (FIG. 15: 1405, posts are shown as having a rectangular cross-section such that they are a rectangular prism, under the broadest reasonable interpretation the term “prismatic column” refers to a prism that extends upwards meaning the rectangular prism posts 1405 of Hipwell are prismatic columns). 
Regarding claim 33, Raring, as previously modified by Hipwell, discloses an upper surface of the positioning reference is parallel to the front surface of the substrate (FIG. 14: top surface of 1405 is parallel with the top surface of the submount).
Regarding claim 34, Raring discloses the top surface has a lower position part having a lower height from the front surface, and a higher position part having a higher height from the front surface (FIG. 25: surface of the sloping surface).
Raring, as modified by Hipwell so as to incorporate posts 1405, discloses the positioning reference includes a plurality of positioning references that are provided on the top surface (see Hipwell, FIG. 14, two posts 1405 are included), and are arranged in a perpendicular direction that is perpendicular to a direction from the higher position to the lower position (FIG. 14: 1405 are arranged side-by-side, perpendicular to the extending direction of the base). 
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (U.S. Pub. No. 2017/0051883 A1) in view of Morishita (U.S. Pub. No. 2002/0121863 A1) as applied to claim 16 above, and further in view of Yoshikawa et al. (U.S. Pub. No. 2007/0217476 A1).
Regarding claim 35, the combination is silent in regards to the top surface of the base has a protruding and recessed shape.
Yoshikawa discloses the top surface of the base has a protruding and recessed shape (FIG. 5B: 43, see paragraph 0066). It would have been obvious to one of ordinary skill in the art to apply the protruding and recessed shape to the base of Raring so as to control stress on the light-emitting element to provide uniformity amongst devices that are lot-produced (see paragraph 0067).
Claim(s) 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (U.S. Pub. No. 2017/0051883 A1) in view of Morishita (U.S. Pub. No. 2002/0121863 A1) as applied to claim 16 above, and further in view of Furuya (U.S. Pub. No. 2017/033529 A1).
Regarding claim 36, the combination is silent in regards to an array substrate wherein a plurality of the mounting substrates are joined.
Furuya discloses an array substrate wherein a plurality of the mounting substrate are joined (FIG. 9, see paragraph 0086). It would have been obvious to one of ordinary skill in the art to apply the teachings of Furuya to the teachings of the combination so as to integrate the devices into an optical module (see paragraph 0007).
Regarding claim 38, Raring, as previously modified by Furuya, discloses a light-emitting element (Furuya FIG. 9, each mounting substrate within the array includes a mounted light-emitting element) on each of the mounting parts of the array substrate according to claim 36 (see rejection of claim 36 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819